PER CURIAM.
The denial of postconviction relief is affirmed because the motion is facially insufficient. The motion failed to allege with sufficient specificity the substance of the witnesses’ testimony or explain how the omission of the evidence prejudiced the trial. See Catis v. State, 741 So.2d 1140, 1142 (Fla. 4th DCA 1998); Fla. R.Crim. P. 3.850(c)(6). Our affirmance is without prejudice to appellant filing, within 30 days of the issuance of the mandate, a motion that complies with the requirements of Catis.
STEVENSON, GROSS and MAY, JJ., concur.